DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-10, 20 and 30 in the reply filed on August 19, 2020 is acknowledged.
Claims 4-6, 12-14, 16-17, 19 and 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A baker’s yeast strain obtainable from strains…”. However, it is still not clear what the baker’s yeast strain is as it only has to be obtainable from one of the claimed strains. Therefore, one of the claimed strains could be used with any other strain known in the art to make the baker’s yeast strain. This is a very broad claim and does not set forth the metes and bounds of the claim as it is not clear what exactly the baker’s yeast strain is. The instant specification recites that the baker’s yeast strain is obtained by breeding a first strain and a second strain. However, it is not clear what strain results from this breeding as the claims only recite the strains used to obtain the baker’s yeast strain. 
Further, the examiner notes that claims 2 and 3 set forth what the baker’s yeast strain is it recites the exact strains used, which would overcome the 112 rejection over claim 1. It is also suggested to remove the functional language “obtainable” from the claims and replace with “obtained” or simply recite what the baker’s yeast strain is since the claims are directed towards a product and not a method of production. 
Claims 2-3, 7-10, 20 and 30 are included as they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US Patent No. 5,352,606; Oct. 4, 1994).
Regarding claim 1, as stated above, it is still not clear what the baker’s yeast strain is as it only has to be obtainable from one of the claimed strains. Therefore, one of the claimed strains could be used with any other strain known in the art to make the baker’s yeast strain. This is a very broad claim and does not set forth the metes and bounds of the claim as it is not clear what exactly the baker’s yeast strain is. The instant specification recites that the baker’s yeast strain is obtained by breeding a first strain and a second strain. However, it is not clear what strain results from this breeding as the claims only recite the strains used to obtain the baker’s yeast strain. 
Therefore, as the claimed strain can be bred with any known strain to meet the limitation “obtainable from”, Takano is still considered to meet claim 1 as it has not been shown that the resultant claimed strain, which can be a broad range of strains, would be different than the strain taught by Takano. 
Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20).
The instant invention is directed towards a freeze resistant yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of at least 73% (claim 9). 
Despite the fact that applicants have provided specific deposit names for the mutant strain disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by Takano as Takano also discloses mutant strains having improved fermentative ability, absent any clear and convincing evidence and/or arguments to the contrary. The USPTO does not possess the facilities to test each strain of microorganism. However, a reasons rejection has been set forth and thus the burden shifts to the applicant to demonstrate that the strain of Takano is not, in fact, the same as that of the claimed strain. 
Alternatively, given that Takano teaches a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has an improved fermentative ability after storage at freezing temperature, which is same as the instant invention, it would have been obvious to one of ordinary skill in the art to have selected the claimed strain.
Regarding claims 7 and 8, Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20), and therefore has a survival rate of at least 1% after freezing. 
With respect to the regimen, the examiner notes that again these are product by process limitations. It does not matter the regimen as the baker’s yeast of Takano is a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has an improved fermentative ability after storage at freezing temperature, which is same as the instant invention. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Further, the examiner notes that claim 7 does not depend from any claim that recites allowable subject matter (e.g. the claimed strains). Claim 7 and claim 8 are similar that it is suggested to cancel claim 7 and claim 8 depending from an independent claim that contains allowable subject matter.
Regarding claim 9, as stated above, Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20).
The instant invention is directed towards a freeze resistant yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of at least 73% (claim 9). 
Therefore, Takano discloses an improved fermentative ability falling within the claimed range.
With respect to the exact fermentative ability for different freezing periods and cycles, the examiner notes that the type of dough, i.e. sugar or non-sugar dough, will affect the fermentative ability after storage at freezing temperatures and different freeze/thaw cycles. Applicant has not specified the type of dough used in the instant invention or provided any specific ingredients, and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of type of ingredients in the dough to result in a desired fermentative ability as Takano discloses that the yeast strain has a strong fermentative ability on non-sugar dough. 
Regarding claim 10, Takano further teaches a yeast product comprising the baker’s yeast strain as described above, wherein the yeast product is active yeast (See Example 2).
Regarding claim 30, Takano additionally teaches a dough product comprising the yeast strain as described above (See Example 2).


Allowable Subject Matter
Claims 2-3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The Declarations filed March 8, 2022 and Sept. 2, 2021 have provided sufficient evidence to show that the claimed strains are different than the strains of the prior art.


Response to Declaration
The Declaration under 37 CFR 1.132 filed Sept.9, 2021 is sufficient to overcome the 103 rejection of claims 2-3 and 20 over Takano as set forth in the last Office action.
Applicant’s showing of unexpected results with respect to the claimed strains versus the strains as taught in Takano were found persuasive. 

Response to Arguments
Applicant’s amendment has overcome the 112(b) rejection from the previous Office Action and therefore it has been withdrawn. 
As stated above, the Declaration was found persuasive to overcome the rejection over claims 2-3 and 20. 
However, claims 1, 7-10 and 20 remain rejected as it is still not clear what the baker’s yeast strain is as it only has to be obtainable from one of the claimed strains. Therefore, one of the claimed strains could be used with any other strain known in the art to make the baker’s yeast strain. This is a very broad claim and does not set forth the metes and bounds of the claim as it is not clear what exactly the baker’s yeast strain is. The instant specification recites that the baker’s yeast strain is obtained by breeding a first strain and a second strain. However, it is not clear what strain results from this breeding as the claims only recite one of the strains used to obtain the baker’s yeast strain. 
Further, the examiner notes that claims 2 and 3 set forth what the baker’s yeast strain is it recites the exact strains used and/or what the strain is (e.g. claim 3), which would overcome the 112 rejection over claim 1. It is also suggested to remove the functional language “obtainable” from the claims and replace with “obtained” or simply recite what the baker’s yeast strain is since the claims are directed towards a product and not a method of production. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791